Case: 16-11226      Document: 00514307001         Page: 1    Date Filed: 01/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 16-11226
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      January 12, 2018
                                                                         Lyle W. Cayce
MICHAEL BOHANNAN,                                                             Clerk


                                                 Plaintiff-Appellant

v.

WESLEY GRIFFIN, in his individual capacity and in his official capacity as
CSOT Program Specialist,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CV-299


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Michael Bohannan, Texas prisoner # 1841746, filed this 42 U.S.C. § 1983
suit to seek redress for various acts in connection with his civil commitment.
This appeal concerns the district court’s disposition of state and federal law
claims against defendant Griffin.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11226     Document: 00514307001      Page: 2   Date Filed: 01/12/2018


                                  No. 16-11226

      In his brief to this court, Bohannan seeks to incorporate other filings by
reference. He may not do so. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993). To the extent he challenges the district court’s denial of his request
for extensions of time, this argument fails because he has not shown an abuse
of the district court’s vast discretion. See Geiserman v. MacDonald, 893 F.2d
787, 793 (5th Cir. 1990); Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 367 (5th
Cir. 1995).   Bohannan also raises numerous other arguments concerning
various actions of the district court and the merits of his claims.
      The district court concluded both that Bohannan’s claims lacked merit,
that Griffin was entitled to qualified immunity as to Bohannan’s federal claims
and immunity under Texas Health & Safety Code § 841.147 as to Bohannan’s
state law claims, and that some of his claims were barred by the applicable
statute of limitations. In his pleadings on appeal, Bohannan challenges the
district court’s conclusion that his claims were barred by immunity only with
respect to his claim that Griffin violated his First Amendment rights to
constitutional rights of freedom of speech, association, and religion. However,
Bohannan presents no challenge to the district court’s conclusion that this
claim was barred by the statute of limitations. He has therefore failed to
identify any reversible error in the district court’s disposition of his claims.
      The judgment of the district court is AFFIRMED. Because this case does
not present exceptional circumstances, Bohannan’s motion for appointed
counsel is DENIED. See Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir.
1982).




                                         2